By the Court.
It is insisted by the counsel for the plaintiff in error that, under that clause of section 6242, Revised Statutes, which provides that “ when a case is plainly *649within the reason and spirit of the last three sections, though not within the strict letter, their principles shall be applied,” the agent of the vendor was incompetent to testify as to conversations with the deceased, and the Common pleas so held.
We cannot assent to this proposition, and are of the opinion that the common pleas erred in its holding, and that its judgment was properly reversed.

Judgment affirmed.